September 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
             ELIE NASSAR AND RHONDA NASSAR, Appellants

NO. 14-14-00277-CV                          V.

  LIBERTY MUTUAL FIRE INSURANCE COMPANY, LIBERTY MUTUAL
    GROUP, DAVE BAKER, MARY HAMILTON AND MARCUS SMITH,
                            Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Liberty
Mutual Fire Insurance Company, Liberty Mutual Group, Dave Baker, Mary
Hamilton and Marcus Smith, signed March 14, 2014, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellants, Elie Nassar and Rhonda Nassar, jointly and severally,
to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.